Wallace, Circuit Judge.
In the case of Boyd, button & Co., 1 have come to the conclusion that the cotton lace aprons in controversy were properly classified by the collector, and I reach this conclusion almost wholly because of the force which I think must be given to the proviso in section 373. We know very well that the effect of a proviso is to *733carve an exception out of the enacting clause, and therefore I must read the enacting clause as including wearing apparel among the articles made wholly or in part of lace. I think the question is a close one, yet I cannot arrive at any other conclusion, giving to the proviso in section 373 what I deem to be its due force and effect. The decision of the board of appraisers should be reversed. So ordered.